The judgment of the court was pronounced by
Rost, J.
The plaintiff has enjoined an order of seizure and sale, sued out by the defendant, McCalop, upon a mortgage given by her to secure the payment of her promissory note in his favor, on the ground that the debt was originally her husband’s, and thbt she is not responsible for it.
The answer is, that the debt inured to the benefit of the plaintiff, and that if it was a debt of her husband, it was contracted under circumstances which render her liable for it. The district court perpetuated the injunction; and the defendant appealed.
It is not necessary to notice the bill of exceptions taken by the defendant’s counsel; for, if all the facts which he offered to prove were admitted, they would not show that this particular debt inured to the benefit of the plaintiff. This fact must be shown affirmatively by the defendant, in order to make the debt binding upon her; her being separated of property does not throw the burthen of *174proof on her; nor is she estopped from setting up this defence by her acknowledgment of indebtedness, in the act of mortgage. Drangent v. Prudhomme, 3 L. R. 74. Pascal v. Sovinet, 1 Ann. 48, and cases there cited.
The judgment is affirmed, with costs.